      Case 18-36958 Document 411 Filed in TXSB on 02/26/19 Page 1 of 3



               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION                               ENTERED
                                                                         02/26/2019
IN RE:                        §
PARKER DRILLING COMPANY, et al§            CASE NO: 18-36958
                              §
PARKER DRILLING MANAGEMENT    §            CASE NO: 18-36957
SERVICES, LTD.                §
                              §
2M-TEK, INC.                  §            CASE NO: 18-36959
                              §
ANACHORETA, INC.              §            CASE NO: 18-36960
                              §
PARDRIL, INC.                 §            CASE NO: 18-36961
                              §
PARKER AVIATION, INC.         §            CASE NO: 18-36962
                              §
PARKER DRILLING ARCTIC        §            CASE NO: 18-36963
OPERATING, LLC                §
                              §
PARKER DRILLING COMPANY OF    §            CASE NO: 18-36964
NIGER                         §
                              §
PARKER DRILLING COMPANY NORTH §            CASE NO: 18-36965
AMERICA, INC.                 §
                              §
PARKER DRILLING COMPANY OF    §            CASE NO: 18-36966
OKLAHOMA, INCORPORATED        §
                              §
PARKER DRILLING OF SOUTH      §            CASE NO: 18-36967
AMERICA, INC.                 §
                              §
PARKER DRILLING OFFSHORE      §            CASE NO: 18-36968
COMPANY, LLC                  §
                              §
PARKER DRILLING OFFSHORE USA, §            CASE NO: 18-36969
L.L.C.                        §
                              §
PARKER NORTH AMERICA          §            CASE NO: 18-36970
OPERATIONS, LLC               §
                              §
PARKER TECHNOLOGY, INC.       §            CASE NO: 18-36971
                              §
PARKER TECHNOLOGY, LLC        §            CASE NO: 18-36972
                              §



1/3
         Case 18-36958 Document 411 Filed in TXSB on 02/26/19 Page 2 of 3



PARKER TOOLS, LLC                                     §        CASE NO: 18-36973
                                                      §
PARKER-VSE, LLC                                       §        CASE NO: 18-36974
                                                      §
QUAIL USA, LLC                                        §        CASE NO: 18-36975
                                                      §
QUAIL TOOLS, L.P.                                     §        CASE NO: 18-36976
                                                      §        Jointly Administered Order
         Debtor(s)                                    §
                                                      §        CHAPTER 11

                   ORDER DIRECTING APPOINTMENT OF EXAMINER

        For the reasons set forth on the record on February 25, 2019, the Court orders the United
States Trustee to appoint an examiner, consistent with the provisions of this Order. In directing
the appointment of an examiner, the Court notes that it has not found adequate cause for ordering
the appointment. Instead, the Court orders the appointment solely based on the mandatory nature
of 11 U.S.C. § 1104(c).

        1. The examiner’s duties are limited to responding to only two questions:

                a. Did the Debtors or the Consenting Stakeholders improperly exclude Barings,
                   LLC from participating in these bankruptcy cases, pre-petition or post-
                   petition?

                b. Is Barings, LLC, estopped from arguing against certain allegedly improper
                   plan provisions by proposing that Barings be allowed to reap the benefits of
                   those same allegedly improper plan provisions?1

        2. To assure an absence of ambiguity and in recognition of the absence of good cause
           for this appointment, the examiner is barred from any activity that exceeds the scope
           of the questions posed in paragraph 1.

        3. The examiner’s term of service commences on entry of this Court’s approval of the
           United States Trustee’s appointment pursuant to 11 U.S.C. § 1104(d), and continues
           through 10:00 a.m. on March 4, 2019.

        4. Not later than 10:00 a.m. on March 4, 2019, the examiner must file a written report
           containing the examiner’s findings with respect to the questions in paragraph 1.

        5. The examiner must endeavor to minimize all fees and expenses. The examiner may
           retain one or more professionals. The examiner will be compensated on an hourly

1
  The Court recognizes that some of the evidence at the February 25, 2019 hearing involved settlement
communications which could invoke FED. R. EVID. 408. However, at the February 25, 2019 hearing, the settlement
communications were admitted without any objections raised by the parties. In answering this question, the
examiner should assume that the settlement communications are admissible for estoppel purposes.


2/3
      Case 18-36958 Document 411 Filed in TXSB on 02/26/19 Page 3 of 3



         basis. The examiner’s compensation, which is subject to Court approval, is capped at
         $60,000.00. The examiner’s professionals’ compensation, which is also subject to
         Court approval, is capped at $100,000.00. The compensation limits contained in this
         paragraph will not apply to compensation or expenses for time spent seeking to
         compel testimony or the production of documents by the Debtors or the Consenting
         Stakeholders, but only if such testimony or documents are wrongfully withheld. The
         Court does not anticipate any absence of cooperation with the examiner.

      6. For the avoidance of doubt, the Court notes that the March 5, 2019 confirmation
         hearing will proceed as scheduled.

      SIGNED February 26, 2019.


                                             ___________________________________
                                                        Marvin Isgur
                                             UNITED STATES BANKRUPTCY JUDGE




3/3
